— In a negligence action to recover damages for personal injuries, the defendants appeal from a judgment of the Supreme Court, Queens County, entered June 27, 1980, in favor of plaintiff against the defendants in the principal amount of $40,000, after a jury trial on the issue of damages only, the defendants having previously stipulated to liability. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after service upon the plaintiff of a copy of the order to be made hereon, together with notice of entry thereof, she shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in her favor to $25,000, and to entry of an amended judgment accordingly, in which event, the judgment in her favor, as so reduced and amended is affirmed, without costs or disbursements. The verdict in favor of the plaintiff was excessive to the extent indicated herein. Hopkins, J.P., Titone, Rabin and Margett, JJ., concur.